DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, Claims 21-36, in the reply filed on 03/04/2022 is acknowledged.
Claims 37-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/04/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Humayn et al., Pub. No. U.S. 2008/0281254 (hereinafter “Humayun”), in view of Francischelli et al., Pub. No. U.S. 2003/0195384 (“Framcoschelli”).
Regarding claims 21 and 22, Humayun discloses an apparatus comprising: 
a powered surgical instrument [(0079, lines 1-4]; 
a control unit 521 coupled with the powered surgical instrument 519 (Fig. 5), wherein the control unit is configured to operate at least a portion of the powered surgical instrument [(0081, lines 1-13)]; 
a communication device coupled with the powered surgical instrument, wherein the communication device is in communication with the control unit [Fig.9, 905,909] - the communication devices 905 and 909 are configured to communicate with each other; and 
an external device (cartridge) in communication with the communication device such that the external device is in communication with the control unit via the communication device [Fig. 8, wireless transceiver 813 in communication with control unit 805], wherein the external device comprises a plurality of profiles/features, each of the plurality of profiles respectively comprising a specific set of instructions with a plurality of distinct operational parameters for the control unit, wherein the external device is configured to transmit the specific set of instructions corresponding to a selected profile of the plurality of profiles to the control unit via the communication device- "In some embodiments, the cartridge includes various components and devices for controlling the system, for example, a processing unit, user controls, a power source 723, and a plurality of different interfacing devices which may be similar to the processing unit 301, 509, user controls 311, 521, and power source 315, 511 of Figs’ 3 or 5." [(0065), lines 5-11], and wherein the control unit is configured to utilize the plurality of distinct operational parameters of the selected profile in order to operate a portion of the powered surgical instrument- "the processing unit 301 may serve as a central control unit for the various instruments and devices in the surgical system, and may receive all the instrument adjustment requests and send associated control commands to the appropriate devices in the system." [(0040), lines 1-15]. The instrument adjustment requests and associated control commands definitely corresponds to a particular surgical procedure. It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine different instruments controlled by one central control unit, as motivated by Humayun, at least on paragraph 0065, lines 5-11. Further, "If the signal is a status update signal, the process, in block 619, determines the source of the status update signal. In most embodiments, status update signals include status update information of the device from which the status update signal originated. The status update information may include various information about an originating device, for example, current settings, operating parameters, remaining power
levels, instrument fault conditions, and other information ... For example, a handpiece may provide status of cut speed of a cutter." [(0061), lines 1-13].
Humayun does not expressly disclose the information which is indicative of the surgical procedure being performed, wherein the information includes information relating to characteristics of the surgical environment in which the surgical procedure is being performed, and wherein the instructions are configured to modify the functionality of the surgical instrument based on the selected surgical procedure and based on the
information relating to characteristics of the surgical environment in which the surgical procedure is being performed as transmitted by the communication device to the external device.
Francischelli teaches a system and method for assessing transmurality of ablation lesions, wherein “System 10, ablation device 20, or sensor 24 may comprise one or more sensors used to detect naturally detectable properties representative of one or more characteristics, e.g., chemical, physical or physiological, of a patient's bodily tissues or fluids. For example, naturally detectable properties of patient's bodily tissues or fluids may include pH, fluid flow, electrical current, impedance, temperature, pressure, components of metabolic processes, chemical concentrations, for example, the absence or presence of specific peptides, proteins, enzymes, gases, ions, etc.” [(0097), lines 1-10], sensors localized “Sensors may be incorporated into ablation device 20 or they may be placed or used at a location differing from the location of ablation device 20. For example, sensors may heart while ablation device 20 is placed or used on the outside surface of the patient's heart.” [(0099), lines1-6], and information from sensors “the processor may process sensed information from sensor 24. The controller may store and/or process such information before, during and/or after an
ablation procedure. For example, the patient's tissue temperature may be sensed, stored and processed prior to and during the ablation procedure.” [(0089), lines 2-8]. Further, “Generator 80 may also gather and process information from sensor 24. This information may be used to adjust power levels and ablation times. Generator 80 may incorporate one or more switches to facilitate regulation of the various system components by the surgeon. One example of such a switch is a foot pedal. The switch may also be, for example, a hand switch, or a voice-activated switch comprising voice-recognition technologies. The switch may be incorporated in or on one of the surgeon's instruments, such as surgical site retractor, e.g., a sternal or rib retractor, or ablation device 20, or any other location easily and quickly accessed by the surgeon.” [(0090),
lines 2-14]. Thus, at the time the applicant’s invention was made, it would have been obvious to one having ordinary skill in the art to modify the surgical center of Humayun with different components from different embodiments of the center (as on the Fig-s 8 and 9) and the sensors which convey signals to the processor and processor would modify the functionality of the surgical instrument based on the information relating to characteristics of the surgical environment in which the surgical procedure is being performed as transmitted by the communication device to the external device, as taught by Francischelli, in order to make the procedure more functional, therefore the proper combination of Humayun and Francischelli would be expected to yield an expected and predictable result as Francischelli expressly indicates, at least on paragraphs 0089, 0090 and 0099.
Regarding claim 23, Humayun teaches the processing unit “facilitates operation of one or more instruments by sending control commands to those instruments, and acts as an information resource by collecting current parameter settings and other status information from the same or other instruments of the surgical system. In some embodiments, status information is collected from all of the connected instruments and communicated by the tray to a surgeon or other user of the surgical system, as well as optionally to the personal surgical center 26” [(0032), lines 1-8].
Regarding claims 24 and 25, Humayun teaches the use of sensors in the handpiece for monitoring treatment parameters of the surgical system [ (0075)], wherein the control unit is configured to send information collected by the sensor to the external device as claimed.
Regarding claims 26, Humayun discloses automated apparatus configured to send/communicate surgical and diagnostic commands to the control unit [Fig. 4, (0044)].
Regarding claims 27 and 29, Humayun discloses set of instructions adapted for monitoring and controlling power setting to provide power to the surgical instrument  [[0024].
Regarding claim 28, the apparatus further comprises a memory unit in communication with the control unit, wherein the memory unit is configured to store information related to the control unit as claimed [0044].
Regarding claim 30, Humayun teaches the communication device and the external devise are in communication through “Bluethooth or any other radio or cellular connection conventional in the art” [0027, 0045].
Regarding claim 31, as shown in Fig. 7, the powered surgical instrument/handpiece 711 comprises an end effector 725.
Regarding claim 32, Humayun teaches the apparatus, wherein the surgical instrument comprises an ultrasonic blade, wherein the instructions configured to modify the functionality of the surgical instrument comprise instructions configured to modify an amplitude associated with the ultrasonic blade - "a portable biological cutting and aspiration device includes: a cutting tip; a fluid aspiration device; and an integrated control unit coupled to the cutting tip and fluid aspiration device, wherein the control unit is configured to control cutting and aspiration of the cutting tip and fluid aspiration device." [(0009), lines 1-6], and further "phacoemulsification involves the removal of a lens of an eye using a similar handpiece including an ultrasonic cutter" [(0024), lines 6-8]. The amplitude associated with the ultrasonic blade depends on the power and the cut speed depends on the power, so the power is one of the surgical parameters - "Surgical parameters (e.g. cut speed, aspiration pressure/flow rate) may be controlled directly on the handpiece, or via a foot pedal wirelessly connected to the handpiece.
Regarding claim 33-36, Humayun does not teach an end effector comprising a pair of jaws, stapling mechanism, and bipolar or monopolar electrode as claimed. However, the examiner takes an official notice that the use of an end effector comprising a pair of jaws, stapling mechanism, and bipolar or monopolar electrode as claimed for surgical instruments is well known in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
May 21, 2022